WRIGHT, J.,
CONCURRING:
The trial court ruled that if Appellant refuses to participate in the evaluation, then he will be deemed to have waived the issue. However, the trial court has an additional option: use of the 1980 IQ test. If the court finds that the 1980 test was valid, then it does provide some information for use in evaluating this issue. The Psychological Association’s brief in the United States Supreme Court case Hall v. Florida, — U.S.-, 134 S.Ct. 1986, 188 L.Ed.2d 1007 (2014), said a person’s score would likely differ by five points, plus or minus, with 95% confidence. Using that confidence range, Appellant’s true IQ based on the score obtained in 1980 of 81 would likely result in an IQ of 76 to 86— some six points above the cutoff of 70.